897 F.2d 538
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Generoso C. ALBANO, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 89-3433.
United States Court of Appeals, Federal Circuit.
Feb. 1, 1990.

Before PAULINE NEWMAN and ARCHER, Circuit Judges, and BRIAN BARNETT DUFF, District Judge.*
PER CURIAM.

DECISION

1
Generoso C. Albano appeals the decision of the Merit Systems Protection Board, Docket No. SE34438910099, which held that the Board does not have jurisdiction to consider Mr. Generoso's wage claim.  We affirm.

OPINION

2
Mr. Albano states that he has not been paid for work performed for the United States Army from April 13 through October 14, 1952.  He states that he made diligent effort to secure payment, and the record shows correspondence between Mr. Albano, the Army, and the GAO.  The Army appears to have denied any obligation to Mr. Albano.  Mr. Albano states that an appeal to GAO filed on October 25, 1962 was held untimely because filed over ten years after accrual of the claim.  An appeal to the United States District Court for the District of Columbia filed in 1970 was, according to Mr. Albano, dismissed for lack of jurisdiction and failure to state a claim on which relief can be granted.


3
The MSPB held that it does not have jurisdiction over a claim for unpaid wages, and further that the claim was untimely filed.  Mr. Albano was placed under order to show cause why the time limit should be waived.  The record shows no explanation of the delay.  The MSPB's dismissal was in accordance with law, and must be upheld.



*
 The Honorable Brian Barnett Duff, Northern District of Illinois, sitting by designation pursuant to 28 U.S.C. Sec. 293(a)